Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson et al. (Biomicrofluidics 6, 034115, 2012, IDS) in view of Dayton et al. (US 2007/0071683, Pub Date: 03/29/2007, hereinafter “Dayton”).
Regarding claim 1, Augustsson teaches throughout the publication a method for selection of target material (abstract), comprising: receiving a fluid mixture of particles and the target material in a fluid chamber (page 034115-3 – setup of the chip flow-system); binding together the particles and the target material (page 034115-2 – incubation of beads with samples); generating an acoustic wave in the fluid chamber with an ultrasonic transducer that includes a piezoelectric material (page 034115-3 – ultrasonic actuation); retaining the particles in the fluid chamber against fluid flow via the influence of the acoustic wave on the particles (page 034115-4, see Figure 2 and caption – beads are retained in the main flow channel by acoustic force potential; page 034115-4 last paragraph continued onto page 034115-5, particles are confined to a narrow region in the vertical center plane of the main channel flow by the acoustic force…this causes the band of particles to experience a small shift towards the outlet side of the flow although still being “retained in the main channel”), 
(Examiner notes that the method blocks the particles from leaving the fluid chamber against fluid flow, as recited by Applicants, because the particles are blocked from leaving the chamber against the cross flow as is shown in figure 4, and page 034115-6, discussing for example that the bead loss in the outlets 4-8 is minor, i.e., <0.5%, which Examiner finds to nevertheless encompass Applicant’s invention given that the beads, i.e., more than 99.5 % of the beads, are blocked from leaving the fluid chamber, at least around where outlets 4-8 cross, against the cross fluid flow that is in the direction of outlets 4-8 via influence of the 
While Augustsson teaches that the desired target were allowed to bind to the beads (page 034115-2 – incubation of beads with samples), the reference fails to teach that the beads have a liquid core. However, Dayton teaches throughout the publication carrier particles with or without a liquid core that can be concentrated with an acoustic streaming or radiation force (paragraph 0040).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Augustsson to incorporate carrier particles as taught by Dayton because it would have been no more than the simple substitution of one known binding bead for another type of bead well-known in the art that has binding capabilities and since the same expected acoustic manipulation would be expected.
Regarding claim 2, Augustsson teaches the method wherein the acoustic wave is an acoustic traveling wave (page 034115-3 – ultrasonic actuation). 
Regarding claim 12, Augustsson in view of Dayton teach the method wherein the particles comprise: a lipid shell encapsulating the liquid core (Dayton, paragraphs 0123). 
Regarding claim 13, Augustsson in view of Dayton teach the method wherein the liquid in the liquid core comprises a perfluorocarbon (Dayton, paragraph 0123). 
Regarding claim 14, Augustsson in view of Dayton teach the method wherein the perfluorocarbon is perfluorohexane (Dayton, paragraph 0096).

Regarding claim 16, Augustsson in view of Dayton teach the method wherein the lipid shell is functionalized with an antibody (Dayton, paragraph 0100).

Response to Arguments
Applicant’s arguments have been considered but are not found to be persuasive. 
Applicant argues that Augustsson discusses moving particles to a center of a flow channel as the particle, entrained in a flowing fluid, are flowed through the flow channel (e.g., 034115-1, last paragraph to 034115-2, first paragraph of Augustsson.) The particles are deflected by the applied acoustic force, but are not blocked from leaving the flow channel against fluid flow. That is, the particles exit the flow channel with the fluid, although they transit the flow channel in a center area due to the applied acoustic forces.
Applicant further assert that although Dayton discusses the use of acoustic radiation force to direct deflect particles to a location of interest [paras. 0081, 0123 of Dayton], like 

	Examiner notes that the claim does not specify the direction of “fluid flow”, nor does the claim specify details of the chamber, nor that the blocking occurs throughout an entire chamber.  
	Therefore Examiner finds that the Augustsson method blocks the particles from leaving the fluid chamber against fluid flow, as recited by Applicants, because the particles are blocked from leaving the chamber against the cross flow as is shown in figure 4, and page 034115-6, discussing for example that the bead loss in the outlets 4-8 is minor (i.e., <0.5%, which Examiner finds to nevertheless encompass Applicant’s invention given that the beads, i.e., more than 99.5 % of the beads, are blocked from leaving the fluid chamber, at least around where outlets 4-8 cross, against the cross fluid flow that is in the direction of outlets 4-8 via influence of the acoustic wave on the particles).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170029802 discloses in paragraph 008 retaining beads with acoustic standing wave.
US 20190056302 discloses throughout the publication and abstract entrapment of particles via acoustic forces.
accumulating particles in an acoustic chamber (see abstract and entire publication).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641